         Case 1:79-cv-05077-LAP Document 557 Filed 02/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUIS MILBURN, et al.,

                    Plaintiffs,
                                               No. 79-CV-5077 (LAP)
          -against-
                                                       ORDER
HENRY S. DOGIN, et al.,

                    Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court is in receipt of Mr. Lifrieri’s letter dated

December 30, 2020.       (See dkt. no. 556.)     Plaintiffs’ counsel

shall respond to Mr. Lifrieri’s letter no later than February

12, 2021.     The Clerk of the Court shall mail a copy of this

order to Mr. Lifrieri.

SO ORDERED.

Dated:     February 3, 2021
           New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
